Citation Nr: 0109464	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1957 to 
January 1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 


REMAND

Total rating based on individual unemployability.

This appeal stems from a November 1998 rating decision that 
denied a total rating based on individual unemployability.  
Service connection is currently in effect for: post-traumatic 
left sciatic neuropathy (40 percent disabling); anxiety 
neurosis (30 percent disabling); post-operative gastrectomy 
(20 percent disabling); incisional hernia (10 percent 
disabling).  His current combined evaluation is 70 percent 
from August 24, 1998.  Total disability ratings for 
compensation purposes based on individual unemployability may 
be assigned where the combined schedular rating for the 
veteran's service-connected disabilities is less than 100 
percent and when it is found that such disorders are 
sufficient to render the veteran unemployable.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§  3.340, 3.341, 4.16, (2000).  
If there is only one such service-connected disability, it 
must be ratable at 60 percent or more, and if there are two 
or more service-connected disabilities, at least one must be 
rated at 40 percent or more with a combined rating of 70 
percent or more.  Thus, as the appellant meets the schedular 
requirements for a total disability evaluation based on 
individual unemployability, it must next be determined 
whether the appellant's service-connected disability renders 
him unemployable.  In making this determination, the Board 
must consider the effects of a veteran's service-connected 
disability or disabilities in context of his employment and 
educational background.  This involves an evaluation of the 
appellant's service connected disabilities.  

However, while the appeal remained in appellate status 
pending the scheduling of a hearing before the Board 
(conducted in February 2001), the appellant filed a claim for 
increased ratings for all of his service connected 
disabilities.  In response to that claim, the RO developed 
evidence that included multiple VA examination reports and 
some additional medical treatment records.  The RO has not 
yet issued a rating decision in regard to the claims for 
increased ratings, however the evidence that was developed is 
directly relevant to the Board's consideration of a total 
rating based on individual unemployability.  Neither the 
appellant nor his representative has submitted a waiver that 
would allow the Board to review the evidence without prior RO 
review and consideration.  See 38 C.F.R. § 20.1304(c) (2000); 
see also 38 C.F.R. § 19.37(a) (2000). 

Compensation under the provisions of 38 U.S.C.A. § 1151.

In a December 1999 rating decision, the RO denied 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral eye disability to include 
loss of vision.  Notice of this decision along with 
notification of his appellate rights were furnished to the 
appellant in a January 2000 letter from the RO.  The 
appellant has offered testimony before the Board on this 
issue.

In January 2000, the RO received a letter expressing 
disagreement with the rating decision that was written by 
the appellant's mother, who signed his name. 

While the January 2000 letter adequately expresses 
disagreement with the December 1999 rating determination, a 
determination must be made as to whether it was filed by a 
person authorized to file a Notice of Disagreement.  See 
38 C.F.R. §§ 20.201, 20.301 (2000).  Furthermore, the issue 
has not been made the subject of a statement of the case and 
will not be addressed by the Board.  See Manlicon v. West, 
12 Vet. App. 238 (2000).

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should review the additional 
evidence developed since the last 
Supplemental Statement of the Case was 
issued in June 1999, and issue a 
Supplemental Statement of the Case on the 
claim for entitlement to a total rating 
based on individual unemployability.

2.  With regard to the issue of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
1991) for a bilateral eye disability to 
include loss of vision, the RO should 
render a determination as to whether a 
Notice of Disagreement was in compliance 
with VA law and regulations, including 
the provisions of 38 C.F.R. §§ 20.201, 
20.301 (2000).  If the RO accepts the 
Notice of Disagreement filed in January 
2000, a Statement of the Case should be 
issued on the 38 U.S.C.A. § 1151 claim.  
Otherwise, the RO should issue a rating 
determination on the issue of the 
adequacy of the Notice of Disagreement 
filed in January 2000.

3.  The appellant should be informed of 
any determination by separate letter that 
includes notification of appellate 
rights.  38 C.F.R. § 3.103 (2000).  If 
there is any intent to appeal, the 
appellant is hereby advised that it is 
his obligation to file a notice of 
disagreement and a substantive appeal 
after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (2000).  
The Board reserves the right to deny a 
claim for failure to properly perfect an 
appeal.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




